DETAILED ACTION
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.        The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 


        Claims 1 - 20 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over independent claims of the U.S. Patent No. 11,336,864. Although the conflicting claims are not identical, they are not patentably distinct from each other because independent claims of following: U.S. Patent No. 11,336,864, and independent claims of the present application share the following: A method comprising: establishing a videoconferencing session associated with a host, the videoconferencing session including a main meeting, a first sub-meeting, and a waiting queue; moving the host from the main meeting to the first sub-meeting; creating, in a stored list of meeting connections identifying subscribed data streams for messaging, a stored connection between the host and the main meeting; and routing, to the host in the first sub-meeting, using the stored connection between the host and the main meeting, a notification associated with the waiting queue.
            
Claim Rejections - 35 USC § 103
3.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (Pub. No.: US 2011/0271192 A1; hereinafter Jones) in view of Coffman et al (Pub. No.: US 2016/0234264 A1; hereinafter Coffman) 

               Consider claims 1, 8, and 15, Jones clearly shows and discloses a non-transitory computer-readable medium, a method, and a system comprising: a processor; and at least one memory device including instructions that are executable by the processor to cause the processor to: establish a videoconferencing session associated with a host, the videoconferencing session including a main meeting, a first sub-meeting, and a waiting queue (The conference user interface 9600 may further comprise a user interface component (e.g., breakout session component 9602) for enabling a user of the client device 102 to selectively initiate the process of creating a breakout session) (fig. 97, label 4002 for main meeting, label 9702 for sub-meeting/breakout session, fig. 101, and paragraph: 0345); move the host from the main meeting to the first sub-meeting (enables the user to select and move a participant object 4004 from a main conference window in the screen portion 4002 to the breakout session window in the screen portion 9702) (fig. 101, and paragraph 0346 - 0347); create, in a stored list of meeting connections identifying subscribed data streams for messaging, a stored connection between the host and the main meeting (For example, the host may be interested in joining the conference, for example, but only after a particular person has joined or some other event has occurred. The host may view the alert messages as they are provided by the conferencing system 106 and displayed by the computing device 102. When the desired event has occurred, the host may elect to join the conference, so the host can receive notification even if he/she does not in the main conference or does not join the conference yet) (paragraphs: 0267 0295); however, Coffman does not specifically teach a waiting queue; route, to the host in the first sub-meeting, using the stored connection between the host and the main meeting, a notification associated with the waiting queue. 
              In the same field of endeavor, Coffman clearly discloses a waiting queue (fig. 7C, label 520); route, to the host in the first sub-meeting, using the stored connection between the host and the main meeting, a notification associated with the waiting queue (the host in virtual meeting room 100 received a notification 550 for attendees in a waiting room) (fig. 8, labels: 550 and 560, fig. 9C, label 660; paragraphs: 0043). 
            
            Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Coffman into teaching of Jones for the purpose of using a waiting meeting in order to send a notification to a host before joining participants to the host’s room.   
              
                 Consider claims 2 and 9, Jones and Coffman clearly show the non-transitory computer-readable medium, the method, and the system, wherein the stored connection comprises a media connection and a control connection (Coffman: fig. 8, labels: 560 for control connection, 550, 102, 108 for media connection)
                 Consider claims 3, 10 and 16, Jones and Coffman clearly show the non-transitory computer-readable medium, the method, and the system, wherein the notification is configured to indicate that a participant has entered the waiting queue, and wherein the instructions are executable by the processor to cause the processor to, in response to a control input received from the host: admit the participant to the videoconferencing session; and create, in the stored list of meeting connections, at least one connection for the participant (Coffman: fig. 8, label 550, 560, and 102).
                 Consider claims 4, 11 and 17, Jones and Coffman clearly show the non-transitory computer-readable medium, the method, and the system, wherein the instructions are executable by the processor to cause the processor to move the participant from the waiting queue to the main meeting (Coffman: fig.9C label 660).
                 Consider claims 5, 12, and 18, Jones and Coffman clearly show the non-transitory computer-readable medium, the method, and the system, wherein the instructions are executable by the processor to cause the processor to move the participant to the first or a second sub-meeting in accordance with a stored, sub-meeting pre-assignment (Jones: paragraphs: 0318 - 0319, 0331, and 0349, and claim 19).
                 Consider claims 6, 13, and 19, Jones and Coffman clearly show the non-transitory computer-readable medium, wherein the instructions are executable by the processor to cause the processor to receive a control input from the host directed to move the participant to the first or a second sub-meeting (Jones: fig. 101, and paragraph 0346 – 0347; Coffman: fig.9C label 660).                              
                 Consider claims 7, 14, and 20, Jones and Coffman clearly show the non-transitory computer-readable medium, the method, and the system, wherein the instructions are executable by the processor to cause the processor to selectively transmit an invitation for and receive an acceptance of assignment of the participant to the first or a second sub-meeting in accordance with stored acceptance criteria (Jones: paragraphs: 0318).
                            
Conclusion                         
           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amal Zenati whose telephone number is 571- 270- 1947. The examiner can normally be reached on 8:00 -5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571- 272- 7503.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/AMAL S ZENATI/Primary Examiner, Art Unit 2656